Citation Nr: 1028191	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-40 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen the 
previously declared forfeiture of Department of Veteran Affairs 
(VA) benefits.


ATTORNEY FOR THE BOARD

Kristin M. Abbott, Law Clerk




INTRODUCTION

The appellant had various periods of service between December 
1941 and June 1946.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2009 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied the benefit sought on appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a July 1954 decision, VA determined that the appellant had 
forfeited his right to VA benefits due to rendering assistance to 
an enemy of the United States and due to submitting false and 
fraudulent statements.

2.  Evidence obtained since the July 1954 decision regarding 
forfeiture is not new and does not relate to unestablished facts 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The July 1954 decision is final regarding forfeiture of VA 
benefits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.1103 (2009).

2.  New and material evidence has not been received since the 
July 1954 decision regarding forfeiture of VA benefits, and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009). 



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service- connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements that were found insufficient in the 
previous denial.

The Board is cognizant of the fact that no VCAA letter was sent 
to the Veteran.  The presumed error raised by such defect, 
however, is rebutted because of evidence of actual knowledge on 
the part of the appellant, and other documentation in the claims 
file reflecting such notification shows that a reasonable person 
could be expected to understand what was needed to substantiate 
the claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), rev'd on other grounds.  

In his October 2009, November 2009, and December 2009 statements, 
as well as the November 2009 hearing, the appellant addressed why 
he believed his rights, claims, and benefits should not be 
considered forfeited.  He submitted additional writing samples 
and a chronological timeline of his activities in 1943 to 1944.  
In Vazquez-Flores, the Court noted that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of what 
was necessary to substantiate his or her claim.  22 Vet. App. 37 
(2008), rev'd on other grounds.  

The appellant clearly demonstrated that he needed to provide 
additional evidence (new) that he was not the person who had 
rendered assistance to an enemy of the United States (material).  
This appeal revolves around whether the appellant committed this 
act.  The documents sent to the appellant notified him of this 
and he has demonstrated knowledge of this by providing testimony 
regarding the issue of fact.  The appellant's statements and 
actions, therefore, show actual knowledge of what is required to 
substantiate his claim for new and material evidence. 

Because the appellant displayed actual knowledge of the 
information and evidence necessary to substantiate his claim, no 
prejudicial error to the Veteran resulted from the defective VCAA 
notice.  See Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007) 
rev'd on other grounds; Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007).  

The present appeal stems from the appellant's March 2009 
application for payment from the Filipino Veterans Equity 
Compensation fund.  In May 2009, the appellant was notified that 
his claim for this benefit was denied due to his forfeiture of VA 
benefits.  The Board will proceed to detail the basis of 
forfeiture and the basis for determining that new and material 
evidence has not been received.

In January 1953 the appellant filed a claim for disability 
benefits.  While reviewing the appellant's file, the Adjudication 
Officer determined an issue had arisen over the identity of the 
appellant.  Specifically, there were indications the appellant's 
signature on his certificate of identification, VA Form 508a, was 
illegible and one of many different signatures found in the 
Veteran's file.  Additionally, the appellant alleged he was an 
intelligence agent or a "Civilian Operative of the DID FLA 6MD 
Manila."  The Adjudication Officer, however, found no evidence 
that the appellant was an officially recognized guerrilla service 
member.  

During an official investigation to clarify the appellant's 
identity, information was discovered which showed that during 
1944 the appellant had some type of employment which resulted in 
his receiving funds from "The Philippine Commodities Purchasing 
Association," a Japanese firm.  The Service Department found 
four checks from this firm which they believed were connected to 
the appellant.  When confronted, the appellant denied any 
connection to the firm and furnished samples of his printed and 
written signature.  The appellant also stated that he had no 
evidence to submit in support of his contention that he did not 
render assistance to an enemy of the United States.

A July 1954 handwriting analysis determined that the three of the 
four checks in question were both written and signed by the 
appellant.  The Chairman of Central Committee on Waivers and 
Forfeitures determined that the evidence of record satisfactorily 
established that the appellant did render assistance to an enemy 
of the United States.  Additionally, the Chairman determined that 
the evidence of record established beyond a reasonable doubt that 
the appellant knowingly submitted false and fraudulent statements 
in his January 1953 claim.

In the July 1954 decision, therefore, the Chairman of Central 
Committee on Waivers and Forfeitures informed the appellant of 
its decision that he had forfeited his rights, claims and 
benefits based on violation of laws against rendering assistance 
to an enemy of the United States and due to knowingly submitting 
false and fraudulent statements.

The Board notes that, under VA law, any person shown by evidence 
satisfactory to the Secretary to be guilty of mutiny, treason, 
sabotage, or rendering assistance to an enemy of the United 
States or of its allies shall forfeit all accrued or future 
gratuitous benefits under laws administered by the Secretary.  
See 38 U.S.C.A. § 6104(a); 38 C.F.R. § 3.902.

The Board is cognizant that the appellant was denied on the basis 
of both rendering assistance to an enemy of the United States and 
due to knowingly submitting false and fraudulent statements.  

The appellant seeks to reopen the claim by submitting new and 
material evidence.  Although the RO declined to reopen the 
appellant's claim, the Board is required to independently address 
the issue of reopening the appellant's claim.  See Barnett v. 
Brown, 83 F.3d 1380 (1996).  The Court has held that a 
declaration of forfeiture may be revoked upon the presentation of 
new and material evidence, or revised based upon a finding of 
clear and unmistakable error in the original forfeiture decision.  
See Trilles v. West, 13 Vet. App. 314, 322 (2000).

Despite the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
For claims filed after August 2001, such as this claim, "new and 
material evidence" is defined as evidence not previously 
submitted to agency decision-makers which, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  With these 
considerations, the Board must now review all the evidence which 
has been submitted by the appellant of otherwise associated with 
the claims folder since the last final decision in July 1954.  At 
this state, the credibility of new evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In March 2009 the appellant filed a claim of entitlement to 
Filipino Veterans Equity Compensation.  In May 2009 the RO denied 
this claim on the basis that the appellant forfeited all rights, 
claims, and benefits under the laws administered by the 
Department of Veteran Affairs.

In his notice of disagreement, the appellant claimed that he had 
no knowledge of the alleged forfeiture decision made against him 
in July 1954.  The appellant submitted statements in October 
2009, November 2009, and December of 2009.  Each statement denied 
receiving the checks and rendering assistance to an enemy of the 
United States.  The statements also related the activities of the 
appellant throughout 1943 to 1944.  Additionally, the appellant 
submitted copies of school records and an application for 
education benefits to the Philippine Veterans Board.  

In November 2009, the appellant attended a hearing where he 
further denied any knowledge of having worked with the Japanese.  
He also denied that the signatures on the checks were his.

The Board finds that the appellant has submitted new evidence.  
Regarding the educational records and application for benefits, 
this evidence is not material as it does not relate to the fact 
of whether the appellant aided the enemy.  Similarly, the 
chronological record of the appellant's activities from 1943 to 
1944 were not related to his aiding the enemy.  The appellant's 
statements and testimony are cumulative and redundant of the 
statements previously of record.  The appellant is reasserting 
what he asserted in 1954-that he is not the person who rendered 
assistance to the enemy.  Yet, the evidence he submitted is of 
the same type (his signatures and statements) as previously 
provided.  There is nothing in the evidence attempting to rebut 
the findings of the Central Committee on Waivers and Forfeitures 
that the appellant had signed the checks from the Japanese 
Government.  Therefore, the Board finds that the appellant has 
not submitted new and material evidence, and the appellant's 
claim is not reopened.


ORDER

New and material evidence having not been submitted to reopen a 
claim for revocation of the forfeiture of VA benefits; the appeal 
is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


